BLD-294                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2981
                                      ___________

                            DONOVAN A. MONCRIEFFE,
                                               Appellant

                                            v.

                               JOHN YOST, Warden;
                         U.S. DEPARTMENT OF JUSTICE;
                         FEDERAL BUREAU OF PRISONS
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civ. No. 09-cv-00276)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 23, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: October 13, 2010)
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

      Donovan A. Moncrieffe filed a pro se habeas corpus petition under 28 U.S.C.

§ 2241 in the District Court for the Western District of Pennsylvania seeking to challenge
a recommendation by his Unit Team at FPC-Loretto that he serve only the final 90-120

days of his 33-month federal sentence in a half-way house or Residential Reentry Center

(“RRC”). Moncrieffe argued that he needed a longer period at an RRC to prepare for

reentry into the community. He thus challenged the length of his pre-release custody and

argued that the Bureau of Prisons (“BOP”) erred in failing to afford an individualized

determination to support its decision.

       The District Court summarily denied the § 2241 petition on the merits, and

Moncrieffe appealed. This Court vacated the judgment and remanded for further

proceedings. See C.A. No. 09-4418. We observed that Moncrieffe stated a potential

ground for habeas relief inasmuch as he claimed that the BOP erred by imposing an

“ordinary and customary” period of RRC placement without providing an individualized

assessment of the statutory factors that govern the determination.

       The District Court ordered service of the habeas petition upon remand, and

respondents moved to dismiss for mootness. They noted that Moncrieffe was transferred

to an RRC in Maryland on May 13, 2010, and they argued that his petition had become

moot because the relief sought “is no longer needed or has now been granted.” Docket

#19 at 2. A Magistrate Judge recommended dismissing the petition as moot. He

observed that, absent a change in the status quo, Moncrieffe would remain at the RRC

until expiration of his sentence, and his transfer mooted the relief sought. Further,

Moncrieffe did not allege any collateral consequences stemming from his RRC



                                             2
placement. The District Court adopted the Magistrate Judge’s Report and dismissed the

habeas petition as moot. Moncrieffe timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. “The standard of review

over the District Court’s mootness determination is plenary.” Burkey v. Marberry, 556

F.3d 142, 146 (3d Cir. 2009). The parties were advised that this Court might take

summary action, which is appropriate “if it clearly appears that no substantial question is

presented or that ... a change in circumstances warrants such action.” 3d Cir. I.O.P. 10.6.

       “Article III [of the Constitution] extends the Judicial Power of the United States

only to ‘cases’ and ‘controversies.’” Unalachtigo Band of Nanticoke Lenni Lenape

Nation v. Corzine, 606 F.3d 126, 129 (3d Cir. 2010). “Article III requires that a

plaintiff’s claim be live not just when he first brings the suit but throughout the entire

litigation, and once the controversy ceases to exist the court must dismiss the case for lack

of jurisdiction.” Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992). “[F]ederal

courts are without power to decide questions that cannot affect the rights of litigants in

the case before them.” North Carolina v. Rice, 404 U.S. 244, 246 (1971).

       We are satisfied that this case is moot not only because Moncrieffe was transferred

to an RRC while this matter was pending before the District Court, but also because he

was released from BOP custody on September 10, 2010, after filing this appeal.

Moncrieffe’s habeas petition seeks to compel the BOP to re-determine the length of his

RRC placement. This is a request for relief that can no longer be afforded. See Demis v.



                                              3
Sniezek, 558 F.3d 508, 513 (6th Cir. 2009) (“Because Demis already was transferred to

[an RRC] and now has been released from custody, no actual injury remains that the

Court could redress with a favorable decision in this appeal. We therefore must dismiss

Demis’ appeal as moot.”). In addition, as the Magistrate Judge observed, Moncrieffe has

not shown “collateral consequences” sufficient to maintain this action. See Demis, 558

F.3d at 516 (“Because Demis can point to no ‘collateral consequences’ that are the result

of his delayed placement in [an RRC], and certainly none that persist after the expiration

of his sentence or which this Court could remedy in the habeas context, Demis’ reliance

on the ‘collateral consequences’ exception to mootness is unavailing.”). Notably,

Moncrieffe has not claimed collateral consequences based on delayed commencement of

any term of supervised release that he may be serving, nor would such a claim be

sufficient in light of his release from custody. See Burkey, 556 F.3d at 148.

       For the foregoing reasons, we will dismiss the appeal as moot.1




       1
        In light of this disposition, appellees’ motions to summarily affirm and to stay
issuance of a briefing schedule are denied.

                                             4